 1

 2                                                               The Honorable Thomas S. Zilly

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
      DANIEL LEONARD,                                   Case No. 2:19-cv-956-TSZ
10
                      Plaintiff,                        STIPULATED MOTION AND
11                                                      ORDER TO EXTEND BOEING’S
              v.                                        DEADLINE TO FILE RESPONSIVE
12                                                      PLEADING
      THE BOEING COMPANY,
13
                      Defendant.
14

15
            Pursuant to Federal Rule of Civil Procedure 6(b), Plaintiff Daniel Leonard (“Plaintiff”)
16
     and Defendant The Boeing Company (“Boeing”) (together, the “Parties”) hereby submit this
17
     Stipulated Motion for Extension of Boeing’s Deadline to File Responsive Pleading. In support,
18
     the Parties state as follows:
19
            1.      On August 26, 2019, the Court issued a Minute Order granting in part and denying
20
     in part Boeing’s Motion to Dismiss Plaintiff’s Complaint. (Dkt. 19.)
21
            2.      As to Plaintiff’s claim for age discrimination, which the Court dismissed without
22
     prejudice, the Court stated that Plaintiff may file an amended complaint within 20 days of its
23
     Minute Order—i.e., by September 16, 2019 (see Fed. R. Civ. P. 6(a)(1)(C)).
24
            3.      Plaintiff is continuing to evaluate whether to file an amended complaint and, if he
25
     elects to do so, will file an amended complaint on or before September 16, 2019.
26

      STIPULATED MOTION AND ORDER TO EXTEND                           MORGAN, LEWIS & BOCKIUS LLP
      BOEING’S RESPONSIVE PLEADING DEADLINE                               1111 Pennsylvania Avenue, N.W.,
      (No. 19-CV-956-TSZ) - 1                                                  Washington, DC 20004
                                                                                  +1.202.739.3000
 1          4.      Under Federal Rule of Civil Procedure 12(a)(4)(A), however, Boeing understands

 2   that its current deadline to file a responsive pleading to Plaintiff’s operative complaint is

 3   September 9, 2019, which is before the deadline by which Plaintiff must decide whether to amend.

 4          5.      For efficiency’s sake, the Parties agree that Boeing’s deadline to respond to the

 5   complaint be extended to September 30, 2019—i.e., 14 days after the deadline for Plaintiff to file

 6   an amended complaint. If Plaintiff files such an amended complaint, Boeing will answer or

 7   otherwise respond to the amended complaint. If Plaintiff elects not to file an amended complaint,

 8   Boeing will answer or otherwise respond to the remaining claims in Plaintiff’s original complaint.

 9          THEREFORE, the Parties join in asking the Court to set Boeing’s deadline to answer or

10   otherwise respond to Plaintiff’s complaint as September 30, 2019.

11          DATED this 5th day of September, 2019.
12
                                           By:   s/ Rodney R. Moody (with permission)
13
                                                 Rodney R. Moody, WSBA #17416
14                                               Law Offices of Rodney R. Moody
                                                 2707 Colby Ave., Suite 603
15                                               Everett, WA 98201
                                                 Phone: +1.425.740.2940
16                                               Fax: +1.425.740.2941
                                                 rmoody@rodneymoodylaw.com
17

18                                         Attorneys for Plaintiff Daniel Leonard

19
                                           By:   s/ Matthew J. Sharbaugh
20                                               Matthew J. Sharbaugh (pro hac vice)
                                                 MORGAN, LEWIS & BOCKIUS LLP
21                                               111 Pennsylvania Avenue, N.W.
                                                 Washington, DC 20004
22                                               Phone: 202-739-3000
                                                 matthew.sharbaugh@morganlewis.com
23

24

25

26

      STIPULATED MOTION AND ORDER TO EXTEND                            MORGAN, LEWIS & BOCKIUS LLP
      BOEING’S RESPONSIVE PLEADING DEADLINE                               1111 Pennsylvania Avenue, N.W.,
      (No. 19-CV-956-TSZ) - 2                                                  Washington, DC 20004
                                                                                  +1.202.739.3000
 1
                                                Christopher J. Banks (pro hac vice)
 2                                              MORGAN, LEWIS & BOCKIUS LLP
                                                One Market, Spear Street Tower
 3                                              San Francisco, CA 94105
                                                Phone: 415-442-1000
 4                                              christopher.banks@morganlewis.com

 5
                                                s/ Laurence A. Shapero
 6                                              Laurence A. Shapero, WSBA #31301
                                                OGLETREE, DEAKINS, NASH, SMOAK &
 7                                              STEWART, P.C.
                                                1201 Third Avenue, Suite 5150
 8                                              Seattle, WA 98101
                                                Tel: (206) 876-5301
 9                                              Fax: (206) 693-7058
                                                laurence.shapero@ogletree.com
10
                                           Attorneys for Defendant The Boeing Company
11

12

13          PURSUANT TO STIPULATION, IT IS ORDERED that Defendant’s deadline to
14
     answer or otherwise respond to Plaintiff’s complaint is within 14 days of the filing of any
15
     amended complaint, or, if no amended complaint or responsive pleading is filed, by
16
     September 30, 2019.
17

18          DATED this 9th day of September, 2019.
19

20                                                        A
                                                          Thomas S. Zilly
21
                                                          United States District Judge
22

23

24

25

26

      STIPULATED MOTION AND ORDER TO EXTEND                            MORGAN, LEWIS & BOCKIUS LLP
      BOEING’S RESPONSIVE PLEADING DEADLINE                               1111 Pennsylvania Avenue, N.W.,
      (No. 19-CV-956-TSZ) - 3                                                  Washington, DC 20004
                                                                                  +1.202.739.3000
